Exhibit 10.109 EXECUTIVE EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 23th day of July, 2007 by and between Gene Logic Inc., a Delaware corporation (the “Company”), and Stephen Donahue, M.D.(the “Executive”). The Company desires to secure the services of Executive and Executive desires to perform such services for the Company on the terms and conditions as set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual promises made below, the parties agree as follows: 1.Employment, Duties and Acceptance. 1.1Employment. (a)Effective upon the later of the date of this agreement or the date the Executive first reports for work for the Company (the “Effective Date”), the Company shall employ the Executive as Sr. Vice President, Clinical Development, initially reporting to the Chief Executive Officer (“CEO”) of the Company.In such capacity, the Executive shall perform such executive and management duties and assume such other responsibilities as may be assigned from time to time by the individual to whom the Executive reports, the CEO or anyone else designated by the CEO.The Executive accepts such employment and shall perform his duties faithfully and to the best of his abilities. (b)The Executive shall devote his full working time and creative energies to the performance of his duties hereunder and will at all times devote such additional time and efforts as are reasonably sufficient for fulfilling the significant responsibilities entrusted to him.So long as such activities, in the aggregate, do not interfere with the performance by the Executive of his duties hereunder, the Executive shall be permitted a reasonable amount of time to (i) supervise his and his family’s personal, passive investments and (ii) participate (as board member, officer or volunteer) in civic, political and charitable activities.If the Executive wishes to undertake any other outside activities, including any activities for which he would receive compensation in any form, the Executive must obtain prior written approval in accordance with Company policies. 1.2Place of Employment.The Executive's principal place of employment shall be at the Company’s facility located at 38 Sidney Street, Cambridge, Massachusetts or other Company facility in the Greater Boston Metropolitan Area specified by the individual to whom the Executive reports, or as otherwise mutually agreed by the parties, subject to such travel as may be reasonably required by his employment pursuant to the terms hereof.The Executive shall not be required to relocate outside of the Greater Boston Metropolitan Area during the Term unless the Executive so agrees and Company provides relocation benefits reasonably acceptable to the Executive. 2.Term of Employment.The Executive’s term of employment with the Company (the “Term”) shall commence on the Effective Date and continue thereafter on an at-will basis until terminated by either party pursuant to Section 4, subject to certain rights upon termination as provided in Section 4.If Executive’s employment hereunder with the Company is terminated by the Executive or by the Company, Executive shall thereby be removed from, and Executive agrees to resign immediately from, all other positions with the Company and its affiliates and subsidiaries (collectively the “GLGC Group”). 3.Compensation. 3.1Salary.As compensation for all services to be rendered pursuant to this Agreement, the Company shall pay to the Executive during the Term a salary at the rate of $295,000.00 per annum (the “Base Salary”) less such deductions as shall be required to be withheld by applicable tax and other laws and regulations or as otherwise authorized by the Executive.The Base Salary shall accrue from and after the Effective Date, and shall be payable during the Term, in equal periodic installments, not less frequently than semi-monthly. The Executive’s Base Salary shall be reviewed annually and may be increased based upon various factors, including the evaluation of the Executive’s performance and the compensation policies of the Company in effect at the time of each such review.The Base Salary shall be prorated for the first calendar year of employment and for any other year in which Executive is not employed by the Company for the entire year based on the portion of the year in which Executive is employed on a full-time basis by the Company. 3.2Incentive Compensation.Executive will be eligible to participate in any incentive compensation plan established by the Company’s Board of Directors (the “Board”) or the Compensation Committee of the Board (the “Compensation Committee”) and generally applicable to full-time employeees of the Drug Repositioning Division of the Company.Payment of incentive compensation under any such plan will be contingent on achieving such targets and levels of performance as are specified by the Compensation Committee. Such targets and levels of performance may be specified for individuals or groups of individuals, by department and/or on a company-wide basis.Incentive compensation payments for any applicable plan will be made on the terms specified in the plan, subject to prior approval by the Compensation Committee.The target incentive compensation for Executive for the Company’s fiscal year 2007, which shall be based on achieving 100% of the targets and levels of performance established by the Compensation Committee, will be 40% of the base salary specified in Section 3.1 of this Agreement, for a full calendar year, less applicable withholding, prorated based on the portion of the year in which Executive is employed by the Company.To receive incentive compensation for any period, except as specifically provided in section 4.7, the Executive must be employed by the Company on a full-time basis as of the last business day of the period for which the incentive compensation is paid. 3.3Stock Options.Upon and subject to approval by the Board of Directors of the Companyor its Compensation Committee, Executive will receive a stock option grant under the Company’s 1997 Equity Incentive Plan (the “Plan”) to acquire 100,000 shares of Company Common Stock at an exercise price equal to the fair market value per share at date of grant (which, for administrative purposes, is the closing price on the last business day preceding the date of grant); the date of grant will be the later of the Executive’s first day of employment hereunder or the date on which the Board or Compensation Committee approve the grant.The stock options will vest and become exercisable at the rate of one-forty eighth per month at the end of each month of employment.The options will have a 10-year term and be subject to the other terms and conditions of the Plan and the standard form of stock option grant agreement thereunder. The stock option will be an incentive stock option under Section 422 of the Internal Revenue Code of 1986, as amended, (“Code”) to the maximum extent permitted by the law and the Plan; any remaining portion of the stock option will be treated as a Non-Statutory Stock Option. 3.4Performance-Based Shares. Upon and subject to approval by the Board of Directors of the Company or its Compensation Committee, Executive will receive a grant for 70,000 performance-based restricted shares. Of these, 40,000 will vest if, within 2 years of grant date, Executive accomplishes a clinical development milestone to be defined separately by the CEO. The second 30,000 will vest if, within the same 2 year period, a second successful milestone is achieved as defined by the CEO. In both cases the Board or CEO will determine that the milestones have been achieved to its or his satisfaction, which will in turn, cause the restrictions to lapse. Executive will be fully responsible for taxes incurred upon lapsing of restrictions on these shares. 3.5Participation in Benefit Plans.The Executive shall be permitted during the Term, to the extent eligible, to participate in any group life, medical, dental, vision, or disability insurance plans, accidental death and dismemberment plan, 401(k) Plan, or similar benefit plans of the Company that may be available generally to other senior executives of the Company, but nothing herein shall prevent the Company from adding to, changing or eliminating such benefits from time to time. 2 3.6Paid Time Off.The Executive shall accrue and may use paid time off (“PTO”) in accordance with the Company’s policies.PTO accruing in the first calendar year of employment and in any other year in which Executive is not employed by the Company for the entire year shall be prorated based on the portion of the year in which Executive is employed by the Company. 3.7Holidays.The Executive shall be eligible for holidays in accordance with the Company’s policy and schedule 3.8Expenses.In accordance with the Company’s policies, the Executive will be reimbursed for all ordinary, necessary and reasonable business expenses (including, without limitation, travel, meetings, dues, subscriptions, fees, educational expenses, and expenses incurred for operation of mobile telephones,) actually incurred or paid by the Executive during the Term in the proper performance of the Executive's services under this Agreement, upon presentation of expense statements or vouchers or such other supporting information as the Company or Board may reasonably require. 3.9Withholding.The Company is authorized to withhold from the amount of any Base Salary and bonuses and any other payments or benefits paid or provided to or for the benefit of the Executive, all sums authorized by the Executive or required to be withheld by law, court decree, or executive order, including (but not limited to) such things as income taxes, employment taxes, and employee contributions to fringe benefit plans sponsored by the Company. 3.10.Change of Control.If so designated by the Board, the Executive shall be included in the Company’s Executive Severance Plan (the “Change-of-Control Severance Plan”), which may provide certain benefits if the Executive’s employment is terminated as a result of a change in control of the Company. 4.Termination. 4.1General.The employment of the Executive hereunder may be terminated as provided in this Section 4. 4.2Termination Upon Mutual Agreement.The Company and the Executive may, by mutual written agreement, terminate this Agreement and/or the employment of the Executive at any time. 4.3Death or Disability of Executive. (a)The employment of the Executive hereunder shall terminate upon (i)the death of the Executive, or (ii)at the option of the Company upon not less than thirty(30) days prior written notice to the Executive or his personal representative or guardian, if the Executive suffers a Total Disability (as defined in Section4.3(b) below). (b)For purposes of this Agreement, “Total Disability” shall mean (i)if the Executive is subject to a legal decree of incompetency (the date of such decree being deemed the date on which such disability occurred), or (ii)the written determination by a physician selected by the Company that, because of a medically determinable disease, injury or other physical or mental disability, the Executive is substantially unable to perform his essential duties, without reasonable accommodation, and that such disability has lasted for the immediately preceding ninety (90) days and is, as of the date of determination, reasonably expected to last an additional ninety (90) days or longer after the date of determination.If requested by the Company, Executive agrees to appear at a medical examination by a physician selected by the Company and to furnish to such physician such medical information as is needed for a determination under this Section 4.3(b). Nothing in this provision is intended to restrict rights or obligations under the Americans with Disabilities Act or other applicable law. 3 (c)Any leave on account of illness or temporary disability which is short of Total Disability shall not constitute a breach of this Agreement by the Executive and in no event shall any party be entitled to terminate this Agreement for Cause (as defined below) due to any such leave.All physicians selected hereunder shall be Board-certified in an appropriate specialty related to the nature of the disability alleged to exist. 4.4Termination for Cause.The Company may, upon action of the Board or, in the case of an officer or other officer who has not been designated an executive officer by the Board, the CEO, and upon written notice to the Executive specifying in reasonable detail the reason therefore, terminate the employment of the Executive at any time for Cause (as defined in Attachment A); provided, however, that if the reason for termination for Cause is susceptible of cure as determined by the Company, the Executive shall have a period of fifteen (15) business days after such written notice to effect a cure satisfactory to the Company and, if so cured, such termination in such instance shall be deemed withdrawn, but any such withdrawal shall not affect the right of the Company to initiate a terminationfor any other cause or in any other instance, including a recurrence of the circumstances that led to the initial decision to terminate . 4.5Termination Without Cause.The Company may also terminate the employment of the Executive without Cause upon 30 days advance written notice to the Executive, which termination shall constitute a “Termination Without Cause”.Termination without Cause shall not include a termination due to death or Total Disability.The Company may limit the activities of the Executive on behalf of the Company during such thirty day period or assign transitional or other duties not inconsistent with the position held by the Executive or provide pay in lieu of such notice. 4.6Termination by Executive.The Executive may resign (and thereby terminate his employment under this Agreement) at any time, by giving the Company not less than thirty (30) days’ prior written notice to the Company, but the Company after receipt of such notice, may waive all or part of such notice period. 4.7Payments Upon Termination Without Cause. (a)If Executive’s employment is terminated by the Company without Cause, the Company shall pay the Executive: (i)Severance pay of twelve (12) months’ base salary, payable in a single lump sum within fifteen (15) days after receipt of the signed release described in subsection (b) below and expiration of any period allowed for revocation of that release.This amount is in addition to and not in lieu of base salary for the period prior to termination of employment made to fulfill any requirement under the Agreement for prior notice of termination of up to 30 days or pay in lieu thereof. (ii)Reimbursement or, at the Company's option, direct payment by the Company of that portion of group health insurance premium for post-employment coverage (including without limitation medical, dental and vision coverage) for which Executive is eligible, and which the Executive timely elects under COBRA because of his prior employment by Company, equal to the percentage of the premium that Company was paying as of the last day of Executive’s employment by Company, for a period equal to the lesser of (x) twelve (12) months or (y) until Executive becomes eligible for coverage under a new employer’s group health plan. Such reimbursement or direct payment will also include coverage for any dependents of Executive who are eligible for, and timely elect, coverage under COBRA for the same period as Executive equal to the percentage of the premium for dependent coverage that Company was paying as of the last day of Executive’s employment by Company. Such reimbursement or direct payment is for a period that is part of, and not in addition to, the total period of eligibility for continuation of health insurance benefits to which Executive, and/or the covered dependents, are entitled under COBRA. 4 If the option selected by the Company is reimbursement, such reimbursement will be provided within a reasonable time following receipt by the Company of confirmation of payment of the cost of such health insurance by Executive (and, if applicable, covered dependents) for the number of weeks covered.Executive (and, if applicable, covered dependents) may request periodic reimbursement, but not more often than monthly.Any such reimbursement must be requested by Executive (and, if applicable, covered dependents) no later than thirty (30) days following the end of the calendar year in which occurred the due date for the respective premium and, if timely requested by Executive (and, if applicable, covered dependents), will be reimbursed by Company no later than thirty (30) days following receipt of the reimbursement request. If the option selected by the Company is direct payment, the Executive (and, if applicable, covered dependents) must pay to the Company the Executive’s (and, if applicable, covered dependents) portion of the COBRA premium no later than the first of each month for which COBRA coverage is continued. (iii)Outplacement services paid for and through a program and vendor selected by Company and at a level appropriate for an executive for a period not to exceed six (6) months, and in no event costing more than twenty thousand dollars ($20,000.00), to be used and completed within twelve (12) months after termination of employment, unless otherwise agreed in writing by Company, but in no event later than the end of the second calendar year following the year of termination. Executive may not elect any payment in lieu of such outplacement services and such services will only become available after any release required under subsection (b) below is signed and the revocation period specified therein has been completed without revocation. (b)Any payments made under this Section 4.7 will be conditioned upon execution by Executive of a comprehensive and full release of all claims arising from or connected with his employment by the Company in such form as may be specified by the Company (excluding from any such release any rights Executive may have to (x) indemnification or to insurance coverage with respect to his actions while employed by the Company, whether by contract, under Directors and officers or other insurance maintained by the Company or under the Company’s indemnification policies and agreements and applicable law concerning indemnification, (y) coverage at the Executive's expense under applicable heath care policies to the extent Executive is entitled to continued coverage under COBRA) and (z) payment of compensation earned but not paid prior to termination.Such release shall be presented to Executive as soon as practicable and in any event no later than ten (10) days following Executive's termination of employment.The release must be signed and returned to Company by Executive no later than twenty-one (21) days after Executive's receipt of the release, or such longer time limit as may be stated in the release, and must not be revoked within the period allowed for revocation as stated in the release in order for Executive to become entitled to the severance and other benefits hereunder. (c)Notwithstanding anything to the contrary above, if the Executive is eligible for and has met the conditions for receiving cash severance and benefits under the Company’s Executive Severance Plan, as amended and restated effective February 23, 2001 or as subsequently amended or under any successor plan providing severance and/or other benefits to executives upon or in connection with a change of control of the Company (the "Executive Severance Plan"), then the provisions set forth in the Executive Severance Plan shall apply in lieu of severance and benefits under this Agreement, including without limitation this Section 4.7.If Executive becomes entitled to cash severance and other benefits under the Executive Severance Plan after receiving severance or other benefits under this Agreement, the severance and other benefits under this Agreement shall be credited against the cash severance and benefits due under the Executive Severance Plan.In no event shall the aggregate severance and other benefits actually paid and provided to Executive exceed the greater of the amount payable under this Agreement, including without limitation this Section 4.7, or under the Executive Severance Plan as the result of a termination of Executive's employment. 5 (d) The Company shall have no further liability to the Executive pursuant to this Agreement, in the event of termination by the Company in a Termination Without Cause except as set forth in this Section 4.7 including, without limitation, any liability to pay the Executive any severance, bonus or any other compensation. (e) The Company also waives, releases and remises (A) any obligation or duty under applicable law on the part of the Executive to seek or obtain other engagements or employment or to otherwise mitigate any damages to which the Executive may be entitled by reason of any termination of this Agreement; and (B) any right in or claim to any remuneration or compensation received by Executive pursuant to any engagements or employment subsequent to the termination of this Agreement. 4.8Payments upon Termination for Cause or due to Death or Disability of the Executive (a) If the Executive’s employment is terminated (i) by the Company for Cause, or (ii) by the Executive, then the Company shall have no duty to make any payments or provide any benefits to the Executive pursuant to this Agreement other than payment of the amount of the Executive’s Base Salary and benefits accrued through the date of termination of his employment. (b) Upon termination of Executive's employment for death or Total Disability, the Company shall pay to the Executive, or to his guardian or personal representative, as the case may be, in addition to any insurance or disability benefits to which he may be entitled under applicable insurance and benefit programs contemplated by Section 3.4 andthen in effect, all amounts accrued or vested prior to such termination; provided, however, if cash severance benefits are payable under the Change-of-Control Severance Plan as a result of such termination, then the provisions set forth in such plan shall apply in lieu of the foregoing.The Company shall have no further liability to the Executive, guardian or personal representative pursuant to this Agreement, including, without limitation, any liability to pay the Executive, guardian or personal representative any severance, bonus or any other compensation. 4.9No Disparaging Comments Upon Termination. Upon termination of this Agreement and thereafter, the Executive shall refrain from making any disparaging remarks about the businesses, services, products, stockholders, officers, directors or other personnel of the GLGC Group. 5.Certain Covenants of the Executive. 5.1Necessity for Covenants.The Executive acknowledges that (i)the GLGC Group (as defined below) is engaged and will in the future be engaged in the Business as defined in Section 5.2 below; (ii)his employment pursuant to this Agreement will give him access to customers and suppliers of the GLGC Group; (iii) his employment will give him access to confidential information and other trade secrets concerning the GLGC Group’s products, services and the Business and (iv)the agreements and covenants contained in this Section5 are essential to protect the business and goodwill of the GLGC Group.To induce the Company to enter into this Agreement and pay the compensation and other benefits at the levels requested by the Executive, the Executive enters into the following covenants: 5.2Definitions. (a)“Business” for purposes of this Article 5 shall mean the provision by the GLGC Group of genomic information and bioinformatics products and services, pre-clinical testing services and drug repositioning services to the pharmaceutical and biotechnology industry. The Business includes: (i)biosample collection, handling and processing, genomic data production and analysis, and data management and software systems development, to create a broad range of gene expression-based information solutions that facilitate the drug discovery and development process, 6 (ii)drug repositioning and drug indication seeking programs conducted by the Company either for itself or with partners, (iii)the development and sale or licensing of molecular diagnostics products and services and (iv) any other products and services offered from time to time by the GLGC Group as described in its annual and quarterly reports filed with the Securities and Exchange Commission. (b)“GLGC Group” for purposes of this Article 5 shall include the Company, and all of its wholly or majority owned subsidiaries and affiliates and successors and assigns of any of the foregoing. (c)“Business Contact” shall mean any (i)customer which has purchased goods or services provided by the GLGC Group during the Term, (ii)prospective customer whom the Executive or persons working for or directly with the Executive has contacted during the Term for the purpose of endeavoring to sell the goods or services of the GLGC Group to the prospective customer, or (iii)provider of material amounts of goods or services to the GLGC Group. (d)“Service Area” means North America, Eastern Europe and Japan (e)“Term” means the term of employment as specified in Section 2 hereof 5.3Restrictive
